EXHIBIT 10.4

THE FIRST NATIONAL COMMUNITY BANK

DIRECTOR’S AND OFFICER’S DEFERRED COMPENSATION PLAN

 

 

THE FIRST NATIONAL COMMUNITY BANK, whose principal office is located at 102 East
Drinker Street, Dunmore, PA, (the “Bank”) hereby establishes this Directors and
Officers Deferred Compensation Plan (the “Plan”), effective as of April 1, 1994
, for the purpose of promoting in its Directors and Officers the strongest
interest in the successful operation of the Bank and to provide its Directors
and Officers with deferred benefits upon retirement.

 

ARTICLE I

Definitions

 

1.1              Compensation- “Compensation” shall mean a Director’s fees,
including but not limited to , annual fees, meeting fees, committee fees and
other payments for services rendered by a Participant to the Hank during a
calendar year. With regard to Officers, all Compensation earned as salary and
bonus during a calendar year.

 

1.2              Deferred Compensation Agreement- “Deferred Compensation
Agreement” shall mean a written agreement between a Participant and the Bank,
whereby a Participant agrees to defer a portion of his Compensation pursuant to
the provisions of the Plan, and the Bank agrees to make benefit payments in
accordance with the provisions of the Plan.

 

1.3              Effective Date- “Effective Date” shall mean the date on which
the plan becomes effective, i.e., April 1, 1994.

 

1.4

Normal Retirement Date- “Normal Retirement Date” shall mean the date on which

a Participant reaches age sixty (60), the date on which he has been a
Participant for five (5)

years, or Termination Of Service, whichever is later.

 

1.5              Participant- “Participant” shall mean a Director or Officer of
the Bank who has entered into a Deferred Compensation Agreement with the Bank.

 

1.6              Plan Year- “Plan Year” shall mean the period beginning on the
Effective Date and ending on December 31, 1994, and each calendar year
thereafter.

 

1.7              Stated Deferral- “Stated Deferral” shall mean the amount of
Compensation the Participant agrees to defer in the Deferred Compensation
Agreement.

 

1.8              Termination Of Service- “Termination Of Service” shall mean the
Participant’s ceasing to serve as a Director or Officer of the Bank for any
reason whatsoever, voluntary or involuntary, including by reason of death or
disability.

 

 

 

 



 

 

ARTICLE II

Eligibility

 

All Directors serving on the Board as of the Effective Date shall be entitled to
participate. Subsequently, Directors shall be entitled to participate hereunder
as of the first day of a Plan Year, provided they have executed a Deferred
Compensation Agreement prior to the beginning of that Plan Year. All Officers
who have been employed at the beginning of a Plan Year for at least two (2)
years and shall have earnings in excess of $40,000 annually shall be entitled to
participate. Nothing shall preclude an individual from participating both as an
Officer and a Director in this Plan.

 

ARTICLE III

Compensation Deferrals

 

3.1              Initial Deferral- Any Director or Officer wishing to become a
Participant in this Plan shall elect prior to the Effective Date to defer a
portion of his Compensation payable on or after the Effective Date.

 

3.2              Subsequent Deferrals- Subsequent to the initial deferral
provided for in Section 3.1 above, any election to defer Compensation hereunder
shall be made no later than December 31st prior to the Plan Year in which the
Compensation to be deferred is earned and payable.

 

3.3              Procedure For Deferral- The Participant shall make the election
provided for in Sections 3.1 and 3.2 by executing a Deferred Compensation
Agreement in the form provided by the Bank. The Deferred Compensation Agreement
shall set forth the Stated Deferral. The Stated Deferral shall be subtracted
from the Compensation otherwise payable to the Participant during the Plan Year
of the deferral.

 

3.4

Limitation On Deferral-

 

Directors- A participating Director may defer up to 50% of earnings during each
of the next 10 years.

 

Officers- A participating Officer with greater than 10 years of service may
defer up to 25% of earnings during each of the next 10 years. An Officer with
less than 10 years of service may defer up to 15% of earnings. Nothing shall
preclude an individual from participating both as a Director and Officer.

 

3.5              Election To Defer Irrevocable- Except as may otherwise be
provided by law, a Participant’s election to defer Compensation shall be
irrevocable during the period for which it is made.

 

ARTICLE IV

Deferred Compensation Accounts

 

4.1              Deferred Compensation Account- The Bank shall establish a
bookkeeping account for each Participant which shall be credited with the Stated
Deferral on the date such

 



 

Compensation would have been paid to a Participant had no election to defer been
made.

 

4.2              Interest On The Deferred Compensation Account- The account
established pursuant to Section 4.1 above shall be credited with interest on
December 31st of each Plan Year on the amount in a Participant’s Deferred
Compensation Account as of said December 3 1st. The rate of interest shall be
200% of the one-year Treasury Bill rate in effect not more than thirty (30) days
nor less fifteen (15) days prior to the Plan Year to which the rates apply, but
in no case shall the rate be less than 8%. For all Participants who have been a
Participant in the Plan for over 5 years there shall also be an enhanced
interest rate for crediting purposes 1 % greater than the formula and minimum
stated above, beginning with year 6 of participation.

 

4.3              Purpose Of Deferred Compensation Account- The purpose of the
Deferred Compensation Account shall be to determine the amount of benefits to be
paid to the Participant at times hereinafter specified and the Bank shall not
segregate any asset in order to satisfy any obligations under the Plan. Such
account shall not constitute nor be treated as a trust fund of any kind. It is
expressly understood that all amounts credited to such account shall be for the
sole and exclusive purpose of bookkeeping and shall remain the sole property of
the Bank and that the Participant shall have no ownership rights thereto. The
Participant’s rights are expressly limited to the right to receive payments as
hereinafter provided and the Participant’s rights with respect thereto is that
of a general unsecured creditor of the Bank.

 

4.4              Vesting- The Participant shall at all times be one hundred
percent (100%) vested in the amount accumulated in his Deferred Compensation
Account.

 

ARTICLE V

Payment Of Benefits

 

5.1

Election As To Method Of Payment- Each Participant shall designate in the

Deferred Compensation Agreement one of the following methods of payment of his
Deferred

Compensation Account:

 

a.

Equal annual payments for five (5) years.

 

b.

Equal annual payments for ten (10) years.

 

c.

Equal monthly payments for sixty (60) months.

 

d.

Equal monthly payments for one hundred-twenty (120) months.

e.

Lump sum payment.

 

 

5.2              Amount Of Payments- The Participant shall receive equal monthly
or annual installments over the period he has chosen pursuant to Section 5.1,
the amount of such payments being determined by annuitizing his Deferred
Compensation Account, plus interest at an annual rate as established by formula
in Section 4.2 above, including the minimum rate, plus the 1 % enhancement.

 

5.3              Time Of payments- The benefit payments to be made pursuant to a
Participant’s election shall begin on the first business day of the month after
the Participant’s Normal Retirement Date.

 

 

 



 

 

5.4              Optional Payment Method- Notwithstanding anything to the
contrary contained herein, the Bank, subject to the approval of the Board of
Directors, shall have the option to pay the Participant’s Deferred Compensation
Account in annual payments upon such Participant’s Termination of Service.

 

5.5              Recipients Of Payments: Designation Of Beneficiary- All
payments to be made pursuant to this Plan shall be made to the Participant, if
living. If a Participant dies before receiving all payments he would be entitled
to receive, all remaining payments shall be paid to the designated beneficiary
or beneficiaries of the Participant. The participant shall designate a
beneficiary by filing a written notice of such designation with the Bank in such
form as the Bank prescribes. A Participant may change a beneficiary designation
at any time. The Participant’s beneficiary designation shall be deemed
automatically revoked in the event of the death of the beneficiary or in the
event of dissolution of marriage, if the beneficiary is the Participant’s
spouse. If no designation is in effect when benefits due under this Plan are
payable, the beneficiary shall be the Participant’s spouse, if living, and if
the spouse is deceased, the legal representative of the Participant’s estate.
Any payments made pursuant to this paragraph shall begin within sixty (60) days
after the Participant’s death.

 

5.6              Pre-retirement Death Benefit- If a Participant’s Termination Of
Service prior to his Normal Retirement Date is due to his death, the
Participant’s beneficiary, or the legal representative of his estate if no
beneficiary designation is in effect, shall be paid the participant’s Deferred
Compensation Account as of the date of death, as per the election made by a
participant in 5.1 above. If no such election is made, the payment will be in a
lump sum.

 

ARTICLE VI

Funding And Life Insurance

 

6.1              Funding- The Bank’s obligation under the Plan shall be an
unfunded and unsecured promise to pay. The Bank shall not be obligated to fund
any obligations arising hereunder, but the Bank may, in its sole discretion,
elect to fund this Plan in whole or in part.

 

6.2              Insurance Policies- The Bank in its discretion may apply for
and procure, as owner and for its own benefit, insurance on the life of the
Participant, in such amounts and in such form as the Bank may choose. The
Participant shall have no interest whatsoever in any such policy or policies,
but at the request of the Bank he shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Bank has applied for insurance. The
rights of the Participant, or his beneficiary, or estate, to benefits under the
Plan shall be solely those of an unsecured creditor of the Bank. Any insurance
policy or other assets acquired by or held by the Bank in connection with the
liabilities assumed by it pursuant to the Plan shall not be deemed to be held
under any trust for the benefit of the Participant, his beneficiary, or his
estate, or to be security for the performance of the obligations of the Bank but
shall be and remain, a general, unpledged and unrestricted asset of the Bank.

 

 

 

 

 



 

 

ARTICLE VII

 

Administration And Interpretation Of The Plan

 



7.1              Administrative Committee - The Board of Directors shall appoint
an Administrative Committee which shall be the same persons serving on the
Retirement (Profit Sharing) Plan Committee to administer and interpret the Plan.
Interpretation by the Administrative Committee shall be final and binding upon a
Participant. The Administrative Committee may adopt rules and regulations
relating to the administration of the Plan as it may deem necessary.

 

7.2              Claims Procedure- If a Participant or a Participant’s
beneficiary (hereinafter referred to as a “Claimant”) is denied all or a portion
of an expected benefit under this Plan for any reason, he or she may file a
claim with the Administrative Committee. The Administrative Committee shall
notify the Claimant within 60 days of allowance or denial of the claim, unless
the Claimant receives written notice from the Administrative Committee prior to
the end of the sixty (60) day period stating that special circumstances require
an extension of the time for decision. The notice of the Administrative
Committee’s decision shall be in writing, sent by mail to Claimant’s last known
address, and, if a denial of the claim, must contain the following information:

 

 

a.

the specific reasons for the denial;

 

 

b.

a specific reference to pertinent provisions of the Plan upon which the denial
is based; and

 

 

c.

if applicable, a description of any additional information or material necessary
to perfect the claim, an explanation of why such information or material is
necessary, and an explanation of the claims review procedure.

 

 

7.3              Review Procedure- A Claimant is entitled to request a review of
any denial of his claim by the Administrative Committee. The request for review
must be submitted in writing within 60 days of receipt of the notice of the
denial. Absent a request for review within the 60 day period, the claim will be
deemed to be conclusively denied. The Claimant or his representative shall be
entitled to review all pertinent documents, and to submit issues and comments
orally and in writing. If the request for review by a Claimant concerns the
interpretation and application of the provisions of the Plan and the Bank’s
obligations, then the review shall be conducted by a separate committee
consisting of three persons designated or appointed by the Administrative
Committee. The separate committee shall afford the Claimant a hearing and the
opportunity to review all pertinent documents and submit issues and comments
orally and in writing and shall render a review decision in writing, all within
sixty 60) days after receipt of a request for a review, provided that, in
special circumstances (such as the necessity of holding a hearing) the committee
may extend the time for decision by not more than sixty (60) days upon written
notice to the Claimant. The Claimant shall receive written notice of the
separate committee’s review decision, together with specific reasons for the
decision and reference to the pertinent provisions of the Plan.

 

 

 

 



 

 

ARTICLE VIII

Taxes

 

The Company shall deduct from all payments made hereunder all applicable federal
or state taxes required by law to be withheld from such payments.

 

ARTICLE IX

State Law

 

The Plan shall be construed according to the laws of the Commonwealth of
Pennsylvania.

 

ARTICLE X

Forms Of Communication

 

Any election, application, claim, notice or other communication required or
permitted to be made by a Participant to the Bank shall be made in writing and
in such form as the Bank shall prescribe. Such communication shall be effective
upon mailing, if sent by first class mail, postage pre-paid, and addressed to
the Bank’s office at 102 East Drinker St., Dunmore, PA 18512.

 

ARTICLE XI

Effect On Other Bank Benefit Plans

 

Nothing contained in this Agreement shall affect the right of the Participant to
participate in or be covered by any qualified or non-qualified pension, profit
sharing, group bonus or other supplemental compensation or fringe benefit plans
constituting a part of the Bank’s existing or future compensation structure.

 

ARTICLE XII

Assignment Or Pledge

 

The Participant’s Deferred Compensation Account and any payment payable at any
time pursuant to this Plan shall not be assignable or subject to pledge or
hypothecation nor shall said payments be subject to seizure for the payment of
any debts, judgments, alimony or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise except to
the extent as provided by law. Upon the occurrence of any event in violation or
attempted violation of this paragraph, any payments thereafter payable hereunder
shall, in the sole discretion of the Bank, be subject to cancellation;
whereupon, the Bank may, but need not, make such payments to someone else deemed
by it to be a natural object of the bounty of the Participant.

 

 

 

 

 

 

 

 

 

 

 

 



 

 

ARTICLE XIII

Continuation As Director Or Officer

 

Neither this agreement nor the payments of any benefits hereunder shall be
construed as giving to the Participant any rights to be retained as a member of
the Board of Directors or continue as an Officer of the Bank.

 

ARTICLE XIV

Termination Of Agreement By Reason Of Changes In Law

 

The Bank is instituting this Plan upon the assumption that certain existing tax
laws will continue in effect in substantially their current form. If there are
any changes in Federal Law relating and allowing the tax free accumulation of
earnings within a life insurance policy, the income tax free payment of proceeds
from life insurance policies or the deduction from income of interest payments
on certificates of deposits issued by banking institutions, the Bank shall have
the option to terminate or modify this Plan. Provided, however, that the
Participant shall be entitled to payment from his Deferred Compensation Account
under the same conditions as though the Plan were still in effect.

 

ARTICLE XV

Modification

 

This Plan contains the entire understanding between the parties and supersedes
all prior agreements and understandings between the parties with respect to
matters set forth in the Plan. Any changes to the Plan must be in writing.

 

ARTICLE XVI

Captions

 

The captions at the head of an Article or a paragraph of this Plan are designed
for convenience of reference only and are not to be resorted to for the purpose
of interpreting any provision of this Plan.

 

ARTICLE XVII

Severability

 

The invalidity of any provision of this Plan shall not invalidate the remainder
thereof, and said remainder shall continue in full force and effect.

Dated this _____ day of_____________________ 1994.

 

 

 

THE FIRST NATIONAL COMMUNITY BANK

By: /s/ Louis A. DeNaples

 

 

/s/ Michael J. Cestone, Jr.

Secretary

 

 



 

 

FNCB

First National Community Bank

 

 

Banking Facilities

Main Office:

 

COMMUNITY IS OUR MIDDLE NAME

Back Mountain

Hanover Twp

102 East Drinker Street

1 877-TRY-FNCB www.fncb.com                                            Clarks
Green            Kingston              Dunmore, PA
18512-2491                                          
                                          
                               Daleville                             Nanticoke                                Fax:          (570)
348-6454

Member FDIC    Dickson CityPittstonTel:(570) 346-7667

Dunmore    PlainsE-mail:fncb@fncb.com

Exeter

Scranton

 

Fashion Mall

Wilkes-Barre

 

July 9, 2003

 

RE:

Amendment to The First National Community Bank Director’s and Officer’s Deferred
Compensation Plan Agreement dated April 1. 1994

 

Dear Participant:

 

This letter is to serve as notice to you that The First National Community Bank
Director’s and Officer’s Deferred Compensation Plan Agreement shall be amended
as follows:

 

Article I, Definitions, The following language shall be added as Section 1.9
Early Retirement Date:

 

1.9

Early Retirement Date

 

“Early Retirement Date” shall mean the date on which a Participant reaches age
fifty nine and a half (59 1/2) and the date on which he has been a Participant
for five (5) years. Participant may have the option of Early Retirement
regardless if he/she is still an employee/officer of the Bank and/or as long as
he/she remains on the Board of Directors of the Bank.

 

Article III, Compensation Deferrals. Section 3.4, Limitation On Deferral, shall
be deleted in its entirety and replaced with the following language:

 

3.4

Limitation On Deferrals

 

Directors — A participating Director may defer up to fifty percent (5 0%) of
earnings during each of the next twenty (20) years.

 

Officers — A participating Officer with greater than ten (10) years of service
may defer up to twenty-five percent (25%) of earnings during each of the next
twenty (20) years. An Officer with less than ten (10) years of service may defer
up to fifteen percent (15%) of earnings. Nothing shall preclude an individual
from participating both as a Director and as an Officer.

 

 



 

 

July 9, 2003 Page 2 of 4

 

Article V, Payment Of Benefits, Section 5.1, Election As To Method of Payment
the following options shall be added:

 

 

f)

Equal annual payments for fifteen (15) years.

 

g)

Equal annual payments for twenty (20) years.

 

h)

Equal annual payments for twenty-five (25) years.

 

 

i)

Equal annual payments for thirty (30) years.

 

j)

Equal monthly payments for one hundred eighty (180) months.

k)

Equal monthly payments for two hundred forty (240) months.

 

 

1)

Equal monthly payments for three hundred (300) months.

 

 

m)

Equal monthly payments for three hundred sixty (360) months.

 

Article V, Payment Of Benefits, Section 5.3, Time Of Payments, shall be deleted
in its entirety and replaced with the following language:

 

5.3

Time of Payments

 

The benefit payments to be made to a Participant’s election shall begin on the
first business day of the month after the Participant’s Normal Retirement Date.
If the Participant elects Early Retirement, payments to the Participant’s
election shall begin on the first business day of the month after the
Participant reaches age fifty nine and a half (59 ‘A) and the date on which he
has been a Participant for five (5) years. Participant may elect to receive
Early Retirement payments regardless if the he/she is still an Employee or
Officer of the Bank and/or he/she remains on the Board of Directors of the Bank.

 

This Amendment shall be effective the 1St day of July, 2003, and the
Subparagraphs 4.1, 5.1 and 5.3 referred to hereinabove shall supersede
Subparagraph 4.1, 5.1 and 5.3 of the April 1, 1994 agreement. To the extent that
any term, provision, or paragraph of said agreement is not specifically amended
herein, or in any other amendment thereto, said term, provision, or paragraph
shall remain in full force and effect as set forth in said April 1, 1994
agreement.

By your execution of this letter, you hereby acknowledge your receipt of this
notification of the addition of said language and your understanding and
agreement of the same.

 

Please execute this letter on the signature line provided for this purpose
below. Upon execution, please return this original letter to First National
Community Bank. Once First National Community Bank has obtained the signatures
of all plan participants, a complete executed copy of this letter will be
provided to you for your records.

 

Sincerely,

 

 

/s/ Robert J. Mancuso

Authorized Agent of First National Community Bank

 

 



 

 

July 9, 2003

Page 3 of4

 

Participant Signatures:

Date:

 

/s/ Gerard A. Champi

7/21/03

Gerard A. Champi

 

/s/ Linda A. D’Amario

7/18/03

Linda A. D’Amario

 

/s/ S. A. Marchese

7/21/03

Salvatore A. Marchese

 

/s/ Theresa M. Surma

7/18/03

Theresa M. Surma

 

/s/ Thomas P. Tulaney

7/28/03

Thomas P. Tulaney

 

 

/s/ James M. Bone, Jr.

7/18/03

James M. Bone, Jr.

 

/s/ Michael G. Cestone

7/30/03

Michael G. Cestone

 

/s/ Anthony J. Gabello

7/18/03

Anthony J. Gabello

 

/s/ Michael J. Germano, III

7/18/03

Michael J Germano, III

 

/s/ Robert F. Karoscik

7/25/03

Robert F. Karoscik

 

/s/ Stephen J. Kavulich

7/18/03

Stephen J. Kavulich

 

/s/ William S. Lance

7/21/03

William S. Lance

 

/s/ J. David Lombardi

7/18/03

J. David Lombardi

 

/s/ Robert J. Mancuso

7/18/03

Robert J. Mancuso

 

/s/ John P. Moses

7/30/03

John P. Moses, Esq.

 

/s/ Richard F. Post, Jr.

7/30/03

Richard F. Post, Jr.

 

 



 

 

July 9, 2003 Page 4 of 4

 

/s/ Anthony T. Rossi

7/18/03

Anthony T. Rossi

 

/s/ Brian C. Mahlstedt

7/18/03

Brian C. Mahlstedt

 

/s/ Lisa L. Kinney

7/18/03

Lisa L. Kinney

 

/s/ Eileen R. Farber-Bonk

1/06/04

Eileen R. Farber-Bonk

 

/s/ Linda L. Matylewicz

12/24/03

Linda L. Matylewicz

 

/s/ Michael T. Conahan

1/14/04

Judge Michael T. Conahan

 

2005 Participants:

 

/s/ William E. Keating

2/14/05

William E. Keating

 

/s/ Jonathan T. Grande

2/15/05

Jonathan T. Grande

 

/s/ Marilyn K. Dolphin

2/16/05

Marilyn K. Dolphin

 

/s/ Thomas C. Lunney

2/14/05

Thomas C. Lunney

 

/s/ Paul s. Dunda

2/11/05

Paul S. Dunda

 

 

 

 

 